W. SHARP, Judge.
Because the total amount of restitution ($597.58) in the written order cannot be reconciled with the sum of $507.58, urged by the prosecutor at the restitution hearing (which was miscalculated)1 and $522.58 appears to be the correct amount (based on our humble *712appellate mathematics — no calculators) we remand this cause for a determination of the proper amount. See Luna v. State, 627 So.2d 625 (Fla. 5th DCA 1993); Marchand v. State, 546 So.2d 1184 (Fla. 5th DCA 1989).
Restitution Order QUASHED; REMANDED.
GRIFFIN and THOMPSON, JJ., concur.

. Harris agreed to restitution for five worthless checks in the amount of $101.25, $67.05, $132.83, $68.11 and $153.34.